Exhibit 10.5
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 25, 2011, between   Ads In Motion, Inc., a Delaware corporation (the
“ Company ”), and each of the several purchasers signatory hereto (each such
purchaser, a “ Purchaser ” and, collectively, the “ Purchasers ”).
 
RECITALS
 
A.           In connection with the Securities Purchase Agreement by and among
the parties hereto, dated as of March 25, 2010 (the “ Securities Purchase
Agreement ”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to each
Purchaser (i) the Notes (as defined in the Securities Purchase Agreement) which
will be convertible into Conversion Shares (as defined in the Securities
Purchase Agreement) in accordance with the terms of the Notes and (ii) the
Warrants (as defined in the Securities Purchase Agreement) which will be
exercisable to purchase Warrant Shares (as defined in the Securities Purchase
Agreement) in accordance with the terms of the Warrants.
 
B.           To induce the Purchasers to consummate the transactions
contemplated by the Securities Purchase Agreement, the Company has agreed to
provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “ 1933 Act ”), and applicable state securities laws.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:
 
1.   Definitions.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:
 
(a) “Additional Shares” shall mean shares of Common Stock issued to the Initial
Purchasers pursuant to Section 2.1 of the Securities Purchase Agreement.
 
(b) “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed.
 
(c) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement.
 
(d) “Effective Date” means the date that the applicable Registration Statement
has been declared effective by the SEC.
 
 
1

--------------------------------------------------------------------------------

 
 
(e) “Required Effectiveness Date” means (i) with respect to the initial
Registration Statement required to be filed pursuant to Section 2(a), the
earlier of the (A) 180 th  calendar day after the Closing Date and (B) 2
nd  Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
reviewed or will not be subject to further review and (ii) with respect to any
additional Registration Statements that may be required to be filed by the
Company pursuant to this Agreement, the earlier of the (A) 90 th  calendar day
following the date on which the Company was required to file such additional
Registration Statement and (B) 2 nd  Business Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the SEC that such
Registration Statement will not be reviewed or will not be subject to further
review.
 
(f) “Required Filing Date” means (i) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the 60 h  calendar day
after the Closing Date and (ii) with respect to any additional Registration
Statements that may be required to be filed by the Company pursuant to this
Agreement, the date on which the Company was required to file such additional
Registration Statement pursuant to the terms of this Agreement.
 
(g) “Investor” means a Purchaser or any transferee or assignee of any
Registrable Securities, Notes or Warrants, as applicable, to whom a Purchaser
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 9 and any transferee or
assignee thereof to whom a transferee or assignee of any Registrable Securities,
Notes or Warrants, as applicable, assigns its rights under this Agreement and
who agrees to become bound by the provisions of this Agreement in accordance
with Section 9.
 
(h) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereof.
 
(i) “Placement Agent Shares” shall mean, collectively, 233,066 shares of Common
Stock issued to Spencer Clarke, LLC and 686,356 shares of Common Stock
underlying warrants issued to Spencer Clarke, LLC, solely in its capacity as
placement agent for the placement of securities under the Securities Purchase
Agreement.
 
(j) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the 1933 Act and pursuant to Rule 415 and the declaration of
effectiveness of such Registration Statement(s) by the SEC.
 
(k) “Registrable Securities” means (i) the Conversion Shares, (ii) the Warrant
Shares, (iii) the Additional Shares and (vi) any capital stock of the Company
issued or issuable with respect to the Conversion Shares, the Warrant Shares,
the Additional Shares, the Notes or the Warrants, including, without limitation,
(1) as a result of any stock split, stock dividend, recapitalization, exchange
or similar event or otherwise and (2) shares of capital stock of the Company
into which the shares of Common Stock (as defined in the Notes) are converted or
exchanged and shares of capital stock of a Successor Entity (as defined in the
Warrants) into which the shares of Common Stock are converted or exchanged, in
each case, without regard to any limitations on conversion of the Notes or
exercise of the Warrants.
 
 
2

--------------------------------------------------------------------------------

 
 
(l) “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering Registrable
Securities.
 
(m) “Required Holders” means the holders of 67% of the Registrable Securities
(excluding any Registrable Securities held by the Company or any of its
Subsidiaries).
 
(n) “Required Registration Amount” means the sum of (x) the number of Additional
Shares and (y) 130% of the sum of (i) the maximum number of Conversion Shares
issued and issuable pursuant to the Notes, and (ii) the maximum number of
Warrant Shares issued and issuable pursuant to the Warrants, in each case, as of
the Trading Day (as defined in the Warrants) immediately preceding the
applicable date of determination (without taking into account any limitations on
the conversion of the Notes or the exercise of the Warrants set forth therein),
all subject to adjustment as provided in Section 2(d).
 
(o) “Rule 144” means Rule 144 promulgated by the SEC under the 1933 Act, as such
rule may be amended from time to time, or any other similar or successor rule or
regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration.
 
(p) “Rule 415” means Rule 415 promulgated by the SEC under the 1933 Act, as such
rule may be amended from time to time, or any other similar or successor rule or
regulation of the SEC providing for offering securities on a continuous or
delayed basis.
 
(q) “SEC” means the United States Securities and Exchange Commission or any
successor thereto.
 
2.   Registration.
 
(a) Mandatory Registration.  The Company shall prepare and, as soon as
practicable, but in no event later than the Required Filing Date, file with the
SEC an initial Registration Statement on Form S-3 covering the resale of all of
the Registrable Securities, provided that such initial Registration Statement
shall register for resale at least the number of shares of Common Stock equal to
the Required Registration Amount as of the date such Registration Statement is
initially filed with the SEC, provided further that if Form S-3 is unavailable
for such a registration, the Company shall use such other form as is required by
Section 2(c). Such initial Registration Statement, and each other Registration
Statement required to be filed pursuant to the terms of this Agreement, shall
contain (except if otherwise directed by the Required Holders) the “ Selling
Stockholders ” and “ Plan of Distribution ” sections in substantially the form
attached hereto as  Exhibit B . The Company shall use its reasonable best
efforts to have such initial Registration Statement, and each other Registration
Statement required to be filed pursuant to the terms of this Agreement, declared
effective by the SEC as soon as practicable, but in no event later than the
applicable Required Effectiveness Date for such Registration
Statement.  Notwithstanding anything to the contrary herein, this section shall
be subject to any such reductions pursuant to Section 2(f).
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Legal Counsel. Subject to Section 5 hereof, Greenberg Traurig, LLP (“Legal
Counsel”) shall review and oversee any registration pursuant to this Section 2
solely with respect to the Investor represented by the Legal Counsel and not any
other Investor.
 
(c) Ineligibility to Use Form S-3. In the event that Form S-3 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the resale of the Registrable Securities on Form S-3 as
soon as such form is available, provided that the Company shall maintain the
effectiveness of all Registration Statements then in effect until such time as a
Registration Statement on Form S-3 covering the resale of all the Registrable
Securities has been declared effective by the SEC and the prospectus contained
therein is available for use.
 
(d) Sufficient Number of Shares Registered. In the event the number of shares
available under any Registration Statement is insufficient to cover all of the
Registrable Securities required to be covered by such Registration Statement or
an Investor’s allocated portion of the Registrable Securities pursuant to
Section 2(h), the Company shall amend such Registration Statement (if
permissible), or file with the SEC a new Registration Statement (on the short
form available therefor, if applicable), or both, so as to cover at least the
Required Registration Amount as of the Trading Day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises (but taking account of any Staff (as defined
below) position with respect to the date on which the Staff will permit such
amendment to the Registration Statement and/or such new Registration Statement
(as the case may be) to be filed with the SEC). The Company shall use its
reasonable best efforts to cause such amendment to such Registration Statement
and/or such new Registration Statement (as the case may be) to become effective
as soon as practicable following the filing thereof with the SEC, but in no
event later than the applicable Required Effectiveness Date for such
Registration Statement. For purposes of the foregoing provision, the number of
shares available under a Registration Statement shall be deemed “insufficient to
cover all of the Registrable Securities” if at any time the number of shares of
Common Stock available for resale under the applicable Registration Statement is
less than the product determined by multiplying (i) the Required Registration
Amount as of such time by (ii) 0.90.  The calculation set forth in the foregoing
sentence shall be made without regard to any limitations on (i) conversion of
the Notes (and such calculation shall assume that the Notes are then fully
convertible into shares of Common Stock at the then-prevailing applicable
Conversion Price) and (ii) exercise of the Warrants (and such calculation shall
assume that the Warrants are then fully exercisable for shares of Common Stock
at the then-prevailing applicable Exercise Price).
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Effect of Failure to File and Obtain and Maintain Effectiveness of any
Registration Statement. If (i) a Registration Statement covering the resale of
all of the Registrable Securities required to be covered thereby (taking into
account any reduction pursuant to Section 2(f)) and required to be filed by the
Company pursuant to this Agreement is (A) not filed with the SEC on or before
the Required Filing Date for such Registration Statement (a “ Filing Failure ”)
(it being understood that if the Company files a Registration Statement without
affording each Investor the reasonably opportunity to review and comment on the
same as required by Section 3(c) hereof, the Company shall be deemed to not have
satisfied this clause (i)(A) and such event shall be deemed to be a Filing
Failure) or (B) not declared effective by the SEC on or before the Required
Effectiveness Date for such Registration Statement (an “Effectiveness Failure”)
(it being understood that if on the Business Day immediately following the
Effective Date for such Registration Statement the Company shall not have filed
a “final” prospectus for such Registration Statement with the SEC under Rule
424(b) in accordance with Section 3(b) (whether or not such a prospectus is
technically required by such rule), the Company shall be deemed to not have
satisfied this clause (i)(B) and such event shall be deemed to be an
Effectiveness Failure), (ii) other than during an Allowable Grace Period (as
defined below), on any day after the Effective Date of a Registration Statement
sales of all of the Registrable Securities required to be included on such
Registration Statement (taking into account any reduction pursuant to Section
2(f)) cannot be made pursuant to such Registration Statement (including, without
limitation, because of a failure to keep such Registration Statement effective,
a failure to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement, a suspension or delisting of (or a
failure to timely list) the shares of Common Stock on the Principal Market (as
defined in the Securities Purchase Agreement), or a failure to register a
sufficient number of shares of Common Stock or by reason of a stop order) or the
prospectus contained therein is not available for use for any reason (a “
Maintenance Failure ”), or (iii) if a Registration Statement is not effective
for any reason or the prospectus contained therein is not available for use for
any reason, the Company fails to file with the SEC any required reports under
Section 13 or 15(d) of the 1934 Act such that it is not in compliance with Rule
144(c)(1) (or Rule 144(i)(2), if applicable) (a “ Current Public Information
Failure ”) as a result of which any of the Investors are unable to sell
Registrable Securities without restriction under Rule 144 (including, without
limitation, volume restrictions), then, as partial relief for the damages to any
holder by reason of any such delay in, or reduction of, its ability to sell the
underlying shares of Common Stock (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to each
holder of Registrable Securities relating to such Registration Statement an
amount in cash equal to one percent (1%) of such Investor’s original principal
amount stated in such Investor’s Note on the Closing Date (1) on the date of
such Filing Failure, Effectiveness Failure, Maintenance Failure or Current
Public Information Failure, as applicable, (provided, however, there shall be
only one payment of any such amount if there exists multiple failures at the
same time), and (2) on every thirty (30) day anniversary of (I) a Filing Failure
until such Filing Failure is cured; (II) an Effectiveness Failure until such
Effectiveness Failure is cured; (III) a Maintenance Failure until such
Maintenance Failure is cured; and (IV) a Current Public Information Failure
until the earlier of (i) the date such Current Public Information Failure is
cured and (ii) such time that such public information is no longer required
pursuant to Rule 144 (in each case, pro rated for periods totaling less than
thirty (30) days) (provided, however, there shall be only one payment of any
such amount per each thirty (30) day period if there exists multiple failures at
the same time). The payments to which a holder of Registrable Securities shall
be entitled pursuant to this Section 2(e) are referred to herein as “
Registration Delay Payments .” Following the initial Registration Delay Payment
for any particular event or failure (which shall be paid on the date of such
event or failure, as set forth above), without limiting the foregoing, if an
event or failure giving rise to the Registration Delay Payments is cured prior
to any thirty (30) day anniversary of such event or failure, then such
Registration Delay Payment shall be made on the third (3 rd ) Business Day after
such cure. In the event the Company fails to make Registration Delay Payments in
a timely manner in accordance with the foregoing, such Registration Delay
Payments shall bear interest at the rate of one percent (1%) per month (prorated
for partial months) until paid in full.  Notwithstanding the foregoing, no
Registration Delay Payments shall be owed to an Investor (other than with
respect to a Maintenance Failure resulting from a suspension or delisting of (or
a failure to timely list) the shares of Common Stock on the Principal Market)
with respect to any period during which all of such Investor’s Registrable
Securities may be sold by such Investor without restriction under Rule 144
(including, without limitation, volume restrictions) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable).
 
 
5

--------------------------------------------------------------------------------

 
 
(f) Offering. Notwithstanding anything to the contrary contained in this
Agreement, in the event the staff of the SEC (the “ Staff ”) or the SEC seeks to
characterize any offering pursuant to a Registration Statement filed pursuant to
this Agreement as constituting an offering of securities by, or on behalf of,
the Company, or in any other manner, such that the Staff or the SEC do
not permit such Registration Statement to become effective and used for resales
in a manner that does not constitute such an offering and that permits the
continuous resale at the market by the Investors participating therein (or as
otherwise may be acceptable to each Investor) without being named therein as an
“underwriter,” then the Company shall reduce the number of shares to be included
in such Registration Statement by all Investors until such time as the Staff and
the SEC shall so permit such Registration Statement to become effective as
aforesaid. In making such reduction, the Company shall reduce the number of
shares to be included in such Registration Statement as follows: (i)  first ,
the Placement Agent Shares, (ii)  second , the shares of Common Stock issuable
upon exercise of the Series B Warrants (as defined in the Securities Purchase
Agreement), on a pro rata basis (based upon the number of shares of Common Stock
issuable upon exercise of the Series B Warrants otherwise required to be
included by the Investor), (iii)  third , the shares of Common Stock issuable
upon exercise of the Series A Warrants (as defined in the Securities Purchase
Agreement), on a pro rata basis (based upon the number of shares of Common Stock
issuable upon exercise of the Series A Warrants otherwise required to be
included by the Investor), (iv)  fourth , the Conversion Shares, on a pro rata
basis (based upon the number of Conversion Shares otherwise required to be
included by the Investor) and (v)  fifth , the Additional Shares, on a pro rata
basis (based upon the number of Additional Shares otherwise required to be
included by the Lead Investor), in each case, unless the inclusion of such
shares by a particular Investor or a particular set of Investors are resulting
in the Staff or the SEC’s “by or on behalf of the Company” offering position, in
which event the shares held by such Investor or set of Investors shall be the
only shares subject to reduction (and if by a set of Investors on a pro rata
basis by such Investors or on such other basis as would result in the exclusion
of the least number of shares by all such Investors); provided that,
notwithstanding the foregoing, with respect to such pro rata portion allocated
to any Investor, such Investor may alternatively elect the allocation of such
pro rata portion among the Registrable Securities of such Investor in its sole
discretion.  In addition, in the event that the Staff or the SEC requires any
Investor seeking to sell securities under a Registration Statement filed
pursuant to this Agreement to be specifically identified as an “underwriter” in
order to permit such Registration Statement to become effective, and such
Investor does not consent to being so named as an underwriter in such
Registration Statement, then, in each such case, the Company shall reduce the
total number of Registrable Securities to be registered on behalf
of such Investor, until such time as the Staff or the SEC does not require such
identification or until such Investor accepts such identification and the manner
thereof. Any reduction pursuant to this paragraph will first reduce all
Registrable Securities other than those issued pursuant to the Securities
Purchase Agreement. In the event of any reduction in Registrable Securities
pursuant to this paragraph, an affected Investor shall have the right to
require, upon delivery of a written request to the Company signed by such
Investor, the Company to file a registration statement within thirty (30) days
of such request (subject to any restrictions imposed by Rule 415 or required by
the Staff or the SEC) for resale by such Investor in a manner acceptable to such
Investor, and the Company shall following such request cause to be and keep
effective such registration statement in the same manner as otherwise
contemplated in this Agreement for registration statements hereunder, in each
case until such time as: (i) all Registrable Securities held by such
Investor have been registered and sold pursuant to an effective Registration
Statement in a manner acceptable to such Investor or (ii) all Registrable
Securities may be resold by such Investor without restriction (including,
without limitation, volume limitations) pursuant to Rule 144 (taking account of
any Staff position with respect to “affiliate” status) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) or (iii) such Investor agrees to be named as an underwriter in any
such Registration Statement in a manner acceptable to such Investor as to all
Registrable Securities held by such Investor and that have not theretofore been
included in a Registration Statement under this Agreement (it being understood
that the special demand right under this sentence may be exercised by an
Investor multiple times and with respect to limited amounts of Registrable
Securities in order to permit the resale thereof by such Investor as
contemplated above).
 
 
6

--------------------------------------------------------------------------------

 
 
(g) Piggyback Registrations. Without limiting any obligation of the Company
hereunder or under the Securities Purchase Agreement, if there is not an
effective Registration Statement covering all of the Registrable Securities or
the prospectus contained therein is not available for use and the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account or the account of others under the 1933 Act of
any of its equity securities (other than on Form S-4 or Form S-8 (each as
promulgated under the 1933 Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the Company’s stock
option or other employee benefit plans), then the Company shall deliver to each
Investor a written notice of such determination and, if within fifteen (15) days
after the date of the delivery of such notice, any such Investor shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Investor requests to be
registered; provided, however, the Company shall not be required to register any
Registrable Securities pursuant to this Section 2(g) that are eligible for
resale pursuant to Rule 144 without restriction (including, without limitation,
volume restrictions) and without the need for current public information
required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or that are the
subject of a then-effective Registration Statement.
 
(h) Allocation of Registrable Securities. The initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Investors based on the number of Registrable Securities held by each Investor at
the time such Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the SEC. In the event
that an Investor sells or otherwise transfers any of such Investor’s Registrable
Securities, each transferee or assignee (as the case may be) that becomes an
Investor shall be allocated a pro rata portion of the then-remaining number of
Registrable Securities included in such Registration Statement for such
transferor or assignee (as the case may be). Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person which
ceases to hold any Registrable Securities covered by such Registration Statement
shall be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement.
 
 
7

--------------------------------------------------------------------------------

 
 
(i) No Inclusion of Other Securities. Except for the Placement Agent Shares, in
no event shall the Company include any securities other than Registrable
Securities on any Registration Statement without the prior written consent of
the Required Holders. Until the Applicable Date (as defined in the Securities
Purchase Agreement), the Company shall not enter into any agreement providing
any registration rights to any of its security holders.
 
(j) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Purchaser that such Purchaser shall
furnish to the Company in writing such information and representation letters,
including a completed form of the Selling Securityholder Questionnaire attached
hereto as  Annex A , with respect to itself and the proposed distribution by it
as the Company may reasonably request to assure compliance with federal and
applicable state securities laws.
 
3.   Related Obligations.
 
The Company shall use its reasonable best efforts to effect the registration of
the Registrable Securities in accordance with the intended method of disposition
thereof, and, pursuant thereto, the Company shall have the following
obligations:
 
(a) The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to all the Registrable Securities (but in no event later
than the applicable Required Filing Date) and use its reasonable best efforts to
cause such Registration Statement to become effective as soon as practicable
after such filing (but in no event later than the Required Effectiveness Date).
Subject to Allowable Grace Periods, the Company shall keep each Registration
Statement effective (and the prospectus contained therein available for use)
pursuant to Rule 415 for resales by the Investors on a delayed or continuous
basis at then-prevailing market prices (and not fixed prices) at all times until
the earlier of (i) the date as of which all of the Investors may sell all of the
Registrable Securities required to be covered by such Registration Statement
(disregarding any reduction pursuant to Section 2(f)) without restriction
pursuant to Rule 144 (including, without limitation, volume restrictions) and
without the need for current public information required by Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) or (ii) the date on which the Investors shall
have sold all of the Registrable Securities covered by such Registration
Statement (the “ Registration Period ”). Notwithstanding anything to the
contrary contained in this Agreement, the Company shall ensure that, when filed
and at all times while effective, each Registration Statement (including,
without limitation, all amendments and supplements thereto) and the prospectus
(including, without limitation, all amendments and supplements thereto) used in
connection with such Registration Statement (1) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading and (2) will disclose (whether directly or through incorporation by
reference to other SEC filings to the extent permitted) all material information
regarding the Company and its securities. The Company shall submit to the SEC,
within one (1) Business Day after the later of the date that (i) the Company
learns that no review of a particular Registration Statement will be made by the
Staff or that the Staff has no further comments on a particular Registration
Statement (as the case may be) and (ii) the consent of Legal Counsel is obtained
pursuant to Section 3(c) (which consent shall be immediately sought), a request
for acceleration of effectiveness of such Registration Statement to a time and
date not later than twenty-four (24) hours after the submission of such request.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Subject to Section 3(r) of this Agreement, the Company shall prepare and
file with the SEC such amendments (including, without limitation, post-effective
amendments) and supplements to each Registration Statement and the prospectus
used in connection with each such Registration Statement, which prospectus is to
be filed pursuant to Rule 424 promulgated under the 1933 Act, as may be
necessary to keep each such Registration Statement effective at all times during
the Registration Period for such Registration Statement, and, during such
period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company required to be covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement; provided, however, by 8:30 a.m. (New York time) on the
Business Day immediately following each Effective Date, the Company shall file
with the SEC in accordance with Rule 424(b) under the 1933 Act the final
prospectus to be used in connection with sales pursuant to the applicable
Registration Statement (whether or not such a prospectus is technically required
by such rule). In the case of amendments and supplements to any Registration
Statement which are required to be filed pursuant to this Agreement (including,
without limitation, pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 10-Q or Form 10-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “ 1934 Act ”), the Company
shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.
 
(c) The Company shall (A) permit Legal Counsel and legal counsel for each other
Investor, to the extent previously identified to the Company (collectively, the
“ Other Legal Counsels ”), to review and comment upon (i) each Registration
Statement at least five (5) Business Days prior to its filing with the SEC and
(ii) all amendments and supplements to each Registration Statement (including,
without limitation, the prospectus contained therein) (except for Annual Reports
on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and
any similar or successor reports) within a reasonable number of days prior to
their filing with the SEC, and (B) not file any Registration Statement or
amendment or supplement thereto in a form to which Legal Counsel or any legal
counsel for any other Investor reasonably objects. The Company shall not submit
a request for acceleration of the effectiveness of a Registration Statement or
any amendment or supplement thereto or to any prospectus contained therein
without the prior consent of Legal Counsel, which consent shall not be
unreasonably withheld. The Company shall promptly furnish to Legal Counsel and
the Other Legal Counsels, without charge, (i) copies of any correspondence from
the SEC or the Staff to the Company or its representatives relating to each
Registration Statement, provided that such correspondence shall not contain any
material, non-public information regarding the Company or any of its
Subsidiaries (as defined in the Securities Purchase Agreement), (ii) after the
same is prepared and filed with the SEC, one (1) copy of each Registration
Statement and any amendment(s) and supplement(s) thereto, including, without
limitation, financial statements and schedules, all documents incorporated
therein by reference, if requested by an Investor, and all exhibits and
(iii) upon the effectiveness of each Registration Statement, one (1) copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto. The Company shall reasonably cooperate with Legal Counsel
and the Other Legal Counsels in performing the Company’s obligations pursuant to
this Section 3.
 
 
9

--------------------------------------------------------------------------------

 
 
(d) The Company shall promptly furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i) after
the same is prepared and filed with the SEC, at least one (1) copy of each
Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by an Investor, all exhibits and
each preliminary prospectus, (ii) upon the effectiveness of each Registration
Statement, ten (10) copies of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request from time to time) and (iii) such
other documents, including, without limitation, copies of any preliminary or
final prospectus, as such Investor may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Investor.
 
(e) The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including, without limitation, post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, the
Company shall not be required in connection therewith or as a condition thereto
to (x) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(e), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify Legal
Counsel, the Other Legal Counsels and each Investor who holds Registrable
Securities of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.
 
 
10

--------------------------------------------------------------------------------

 
 
(f) The Company shall notify Legal Counsel, the Other Legal Counsels and each
Investor in writing of the happening of any event, as promptly as practicable
after becoming aware of such event, as a result of which the prospectus included
in a Registration Statement, as then in effect, includes an untrue statement of
a material fact or omission to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, non-public information regarding
the Company or any of its Subsidiaries), and, subject to Section 3(r), promptly
prepare a supplement or amendment to such Registration Statement and such
prospectus contained therein to correct such untrue statement or omission and
deliver ten (10) copies of such supplement or amendment to Legal Counsel, the
Other Legal Counsels and each Investor (or such other number of copies as Legal
Counsel, the Other Legal Counsels or such Investor may reasonably request). The
Company shall also promptly notify Legal Counsel, the Other Legal Counsels and
each Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel, the Other Legal Counsels and
each Investor by facsimile or e-mail on the same day of such effectiveness and
by overnight mail), and when the Company receives written notice from the SEC
that a Registration Statement or any post-effective amendment will be reviewed
by the SEC, (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, (iii) of
the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate; and (iv) of the receipt of any
request by the SEC or any other federal or state governmental authority for any
additional information relating to the Registration Statement or any amendment
or supplement thereto or any related prospectus. The Company shall respond as
promptly as practicable to any comments received from the SEC with respect to
each Registration Statement or any amendment thereto (it being understood and
agreed that the Company’s response to any such comments shall be delivered to
the SEC no later than fifteen (15) Business Days after the receipt thereof).
 
(g) The Company shall (i) use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of each
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and (ii) notify Legal Counsel, the
Other Legal Counsels and each Investor who holds Registrable Securities of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.
 
(h) If any Investor may be required under applicable securities law to be
described in any Registration Statement as an underwriter and such Investor
consents to so being named an underwriter, at the request of any Investor, the
Company shall furnish to such Investor, on the date of the effectiveness of such
Registration Statement and thereafter from time to time on such dates as an
Investor may reasonably request (i) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the Investors, and (ii) an
opinion, dated as of such date, of counsel representing the Company for purposes
of such Registration Statement, in form, scope and substance as is customarily
given in an underwritten public offering, addressed to the Investors.
 
 
11

--------------------------------------------------------------------------------

 
 
(i) If any Investor may be required under applicable securities law to be
described in any Registration Statement as an underwriter and such Investor
consents to so being named an underwriter, upon the written request of such
Investor, the Company shall make available for inspection by (i) such Investor,
(ii) legal counsel for such Investor and (iii) one (1) firm of accountants or
other agents retained by such Investor (collectively, the “ Inspectors ”), all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company (collectively, the “ Records ”), as shall be
reasonably deemed necessary by each Inspector, and cause the Company’s officers,
directors and employees to supply all information which any Inspector may
reasonably request; provided, however, each Inspector shall agree in writing to
hold in strict confidence and not to make any disclosure (except to such
Investor) or use of any Record or other information which the Company’s board of
directors determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (1) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the 1933 Act, (2) the
release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (3) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement or any other Transaction
Document (as defined in the Securities Purchase Agreement). Such Investor agrees
that it shall, upon learning that disclosure of such Records is sought in or by
a court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential. Nothing herein (or in any other
confidentiality agreement between the Company and such Investor, if any) shall
be deemed to limit any Investor’s ability to sell Registrable Securities in a
manner which is otherwise consistent with applicable laws and regulations.
 
(j) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
to be disclosed in such Registration Statement pursuant to the 1933 Act, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document. The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at such
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.
 
(k) Without limiting any obligation of the Company under the Securities Purchase
Agreement, the Company shall use its reasonable best efforts either to (i) cause
all of the Registrable Securities covered by each Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, (ii)
secure designation and quotation of all of the Registrable Securities covered by
each Registration Statement on an Eligible Market (as defined in the Securities
Purchase Agreement), or (iii) if, despite the Company’s reasonable best efforts
to satisfy the preceding clauses (i) or (ii) the Company is unsuccessful in
satisfying the preceding clauses (i) or (ii), without limiting the generality of
the foregoing, to use its reasonable best efforts to arrange for at least two
market makers to register with the Financial Industry Regulatory Authority (“
FINRA ”) as such with respect to such Registrable Securities. In addition, the
Company shall cooperate with each Investor and any broker or dealer through
which any such Investor proposes to sell its Registrable Securities in effecting
a filing with FINRA pursuant to FINRA Rule 5110 as requested by such Investor.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 3(k).
 
 
12

--------------------------------------------------------------------------------

 
 
(l) The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts
(as the case may be) as the Investors may reasonably request from time to time
and registered in such names as the Investors may request.
 
(m) If requested by an Investor, the Company shall as soon as practicable after
receipt of notice from such Investor and subject to Section 3(r) hereof, (i)
incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement or prospectus contained therein if
reasonably requested by an Investor holding any Registrable Securities.
 
(n) The Company shall use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities.
 
(o) The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of each Registration
Statement.
 
(p) The Company shall otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.
 
(q) Within one (1) Business Day after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as  Exhibit A .
 
 
13

--------------------------------------------------------------------------------

 
 
(r) Notwithstanding anything to the contrary herein (but subject to the last
sentence of this Section 3(r)), at any time after the Effective Date of a
particular Registration Statement, the Company may delay the disclosure of
material, non-public information concerning the Company or any of its
Subsidiaries the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company, in the best interest of the
Company and, in the opinion of counsel to the Company, otherwise required (a “
Grace Period ”), provided that the Company shall promptly notify the Investors
in writing of the (i) existence of material, non-public information giving rise
to a Grace Period (provided that in each such notice the Company shall not
disclose the content of such material, non-public information to any of the
Investors) and the date on which such Grace Period will begin and (ii) date on
which such Grace Period ends, provided further that (I) no Grace Period shall
exceed ten (10) consecutive days and during any three hundred sixty five (365)
day period all such Grace Periods shall not exceed an aggregate of thirty (30)
days, (II) the first day of any Grace Period must be at least five (5) Trading
Days after the last day of any prior Grace Period and (III) no Grace Period may
exist during the thirty (30) Trading Day period immediately following the
Effective Date of such Registration Statement (provided that such thirty (30)
Trading Day period shall be extended by the number of Trading Days during such
period and any extension thereof contemplated by this proviso during which such
Registration Statement is not effective or the prospectus contained therein is
not available for use) (each, an “ Allowable Grace Period ”). For purposes of
determining the length of a Grace Period above, such Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause (i)
above and shall end on and include the later of the date the Investors receive
the notice referred to in clause (ii) above and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of each Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable. Notwithstanding anything to the contrary
contained in this Section 3(r), the Company shall cause its transfer agent to
deliver unlegended shares of Common Stock to a transferee of an Investor in
accordance with the terms of the Securities Purchase Agreement in connection
with any sale of Registrable Securities with respect to which such Investor has
entered into a contract for sale, and delivered a copy of the prospectus
included as part of the particular Registration Statement to the extent
applicable, prior to such Investor’s receipt of the notice of a Grace Period and
for which the Investor has not yet settled.
 
(s) If Form S-3 is available for the registration of the resale of Registerable
Securities hereunder, the Company shall use its reasonable best efforts to
maintain eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of all the Registrable Securities.
 
(t) The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by each Investors of its Registrable Securities
pursuant to each Registration Statement.
 
4.   Obligations of the Investors.
 
 
14

--------------------------------------------------------------------------------

 
 
(a) At least five (5) Business Days prior to the first anticipated filing date
of each Registration Statement, the Company shall notify each Investor in
writing of the information the Company requires from each such Investor with
respect to such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.
 
(b) Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.
 
(c) Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary in this Section 4(c), the
Company shall cause its transfer agent to deliver unlegended shares of Common
Stock to a transferee of an Investor in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable
Securities with respect to which such Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) and for which such Investor has not yet settled.
 
(d) Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to a Registration Statement.
 
5.   Expenses of Registration.
 
All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, FINRA filing fees (if any)
and fees and disbursements of counsel for the Company shall be paid by the
Company. The Company shall also reimburse Legal Counsel for its fees and
disbursements in connection with registration, filing or qualification pursuant
to Sections 2 and 3 of this Agreement which amount shall be limited to $15,000.
 
6.   Indemnification.
 
 
15

--------------------------------------------------------------------------------

 
 
(a) To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor and each of its directors,
officers, shareholders, members, partners, employees, agents, advisors,
representatives (and any other Persons with a functionally equivalent role of a
Person holding such titles notwithstanding the lack of such title or any other
title) and each Person, if any, who controls such Investor within the meaning of
the 1933 Act or the 1934 Act and each of the directors, officers, shareholders,
members, partners, employees, agents, advisors, representatives (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) of such controlling
Persons (each, an “ Indemnified Person ”), against any losses, obligations,
claims, damages, liabilities, contingencies, judgments, fines, penalties,
charges, costs (including, without limitation, court costs, reasonable
attorneys’ fees and costs of defense and investigation), amounts paid in
settlement or expenses, joint or several, (collectively, “ Claims ”) incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“ Indemnified Damages ”), to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“ Blue Sky Filing ”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively, “
Violations ”). Subject to Section 6(c), the Company shall reimburse the
Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with information furnished in writing to the Company by such
Indemnified Person for such Indemnified Person expressly for use in connection
with the preparation of such Registration Statement or any such amendment
thereof or supplement thereto and (ii) shall not be available to a particular
Investor to the extent such Claim is based on a failure of such Investor to
deliver or to cause to be delivered the prospectus made available by the Company
(to the extent applicable), including, without limitation, a corrected
prospectus, if such prospectus or corrected prospectus was timely made available
by the Company pursuant to Section 3(d) and then only if, and to the extent
that, following the receipt of the corrected prospectus no grounds for such
Claim would have existed; and (iii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of any of the Registrable Securities by any of the Investors
pursuant to Section 9.
 
 
16

--------------------------------------------------------------------------------

 
 
(b) In connection with any Registration Statement in which an Investor is
participating, such Investor agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an “
Indemnified Party ”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c) and the below provisos
in this Section 6(b), such Investor will reimburse an Indemnified Party any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such Claim; provided, however,
the indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld or delayed, provided further that such Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to such Investor as a result of the applicable sale
of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
any of the Registrable Securities by any of the Investors pursuant to Section 9.
 
 
17

--------------------------------------------------------------------------------

 
 
(c) Promptly after receipt by an Indemnified Person or Indemnified Party (as the
case may be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party (as
the case may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees
and expenses of such counsel to be paid by the indemnifying party if: (i) the
indemnifying party has agreed in writing to pay such fees and expenses; (ii) the
indemnifying party shall have failed promptly to assume the defense of such
Claim and to employ counsel reasonably satisfactory to such Indemnified Person
or Indemnified Party (as the case may be) in any such Claim; or (iii) the named
parties to any such Claim (including, without limitation, any impleaded parties)
include both such Indemnified Person or Indemnified Party (as the case may be)
and the indemnifying party, and such Indemnified Person or such Indemnified
Party (as the case may be) shall have been advised by counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Person or such Indemnified Party and the indemnifying party (in
which case, if such Indemnified Person or such Indemnified Party (as the case
may be) notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, then the indemnifying
party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the Indemnifying Party, provided further that in the
case of clause (iii) above the indemnifying party shall not be responsible for
the reasonable fees and expenses of more than one (1) separate legal counsel for
such Indemnified Person or Indemnified Party (as the case may be). The
Indemnified Party or Indemnified Person (as the case may be) shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person (as the case may be) which relates to
such action or Claim. The indemnifying party shall keep the Indemnified Party or
Indemnified Person (as the case may be) reasonably apprised at all times as to
the status of the defense or any settlement negotiations with respect thereto.
No indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person (as the case may be), consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person (as the case may be) of a
release from all liability in respect to such Claim or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person (as the case may be) with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party (as the case may be) under this Section 6, except to the extent that the
indemnifying party is materially and adversely prejudiced in its ability to
defend such action.
 
(d) No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to indemnification from any
Person involved in such sale of Registrable Securities who is not guilty of
fraudulent misrepresentation.
 
(e) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
 
18

--------------------------------------------------------------------------------

 
 
7.   Contribution.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however: (i) no contribution
shall be made under circumstances where the maker would not have been liable for
indemnification under the fault standards set forth in Section 6 of this
Agreement, (ii) no Person involved in the sale of Registrable Securities which
Person is guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, no Investor shall be required to contribute, in
the aggregate, any amount in excess of the amount by which the net proceeds
actually received by such Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that such
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.
 
8.   Reports Under the 1934 Act
 
.With a view to making available to the Investors the benefits of Rule 144, the
Company agrees to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements (it being understood and agreed
that nothing herein shall limit any obligations of the Company under the
Securities Purchase Agreement) and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and
 
(c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the 1934 Act, (ii) a copy of the most recent annual
or quarterly report of the Company and such other reports and documents so filed
by the Company with the SEC if such reports are not publicly available via
EDGAR, and (iii) such other information as may be reasonably requested to permit
the Investors to sell such securities pursuant to Rule 144 without registration.
 
9.   Assignment of Registration Rights
 
 
19

--------------------------------------------------------------------------------

 
 
All or any portion of the rights under this Agreement shall be automatically
assignable by each Investor to any transferee or assignee (as the case may be)
of all or any portion of such Investor’s Registrable Securities, Notes or
Warrants if: (i) such Investor agrees in writing with such transferee or
assignee (as the case may be) to assign all or any portion of such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such transfer or assignment (as the case may be); (ii) the Company is,
within a reasonable time after such transfer or assignment (as the case may be),
furnished with written notice of (a) the name and address of such transferee or
assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be);
(iii) immediately following such transfer or assignment (as the case may be) the
further disposition of such securities by such transferee or assignee (as the
case may be) is restricted under the 1933 Act or applicable state securities
laws if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment (as the case
may be) shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement, the Notes and the Warrants (as the case may
be); and (vi) such transfer or assignment (as the case may be) shall have been
conducted in accordance with all applicable federal and state securities laws.
 
10.   Amendment of Registration Rights.
 
Provisions of this Agreement may be amended only with the written consent of the
Company and the Required Holders. Any amendment effected in accordance with this
Section 10 shall be binding upon each Investor and the Company, provided that no
such amendment shall be effective to the extent that it (1) applies to less than
all of the holders of Registrable Securities or (2) imposes any obligation or
liability on any Investor without such Investor’s prior written consent (which
may be granted or withheld in such Investor’s sole discretion). No waiver shall
be effective unless it is in writing and signed by an authorized representative
of the waiving party.
 
11.   Miscellaneous.
 
(a) Solely for purposes of this Agreement, a Person is deemed to be a holder of
Registrable Securities whenever such Person owns, or is deemed to own, of record
such Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities.
 
(b) Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) with respect to Section 3(c), by electronic mail (provided confirmation of
transmission is electronically generated and kept on file by the sending party);
or (iv) one (1) Business Day after deposit with a nationally recognized
overnight delivery service with next day delivery specified, in each case,
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:
 
 
20

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Ads In Motion, Inc.
159 South Street
Morristown, NJ 07960
Telephone: (973) 984-7998
Facsimile: (973) 984-9508
Attention:  Jordan Glatt, Chief Executive Officer


With a copy (for informational purposes only) to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Telephone:  (732) 409-1212
Facsimile:  (732) 577-1188
Attention:  Gregg E. Jaclin, Esq.


If to the Transfer Agent:
 
_______________
_______________
_______________
Telephone:  (___) ___-____
Facsimile:  (___) ___-____
Attention:  _______________


If to Legal Counsel:
 
_______________
_______________
_______________
Telephone:  (___) ___-____
Facsimile:  (___) ___-____
Attention:  _______________


If to a Purchaser, to its address and facsimile number set forth on the Schedule
of Purchasers attached to the Securities Purchase Agreement, with copies to such
Purchaser’s representatives as set forth on the Schedule of Purchasers, or to
such other address and/or facsimile number and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine or electronic mail transmission containing the
time, date, recipient facsimile number or electronic mail address and an image
of the first page of such transmission or (C) provided by a courier or overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.
 
 
21

--------------------------------------------------------------------------------

 
 
(c) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. The Company and each Investor acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that each party hereto shall
be entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement by any other party hereto and to enforce
specifically the terms and provisions hereof (without the necessity of showing
economic loss and without any bond or other security being required), this being
in addition to any other remedy to which any party may be entitled by law or
equity.
 
(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
(e) This Agreement, the other Transaction Documents, the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto and thereto solely with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto solely with respect to the subject matter hereof and
thereof; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
agreements any Investor has entered into with the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by such Investor in the Company, (ii) waive, alter, modify or amend in any
respect any obligations of the Company or any of its Subsidiaries or any rights
of or benefits to any Investor or any other Person in any agreement entered into
prior to the date hereof between or among the Company and/or any of its
Subsidiaries and any Investor and all such agreements shall continue in full
force and effect or (iii) limit any obligations of the Company under any of the
other Transaction Documents.
 
 
22

--------------------------------------------------------------------------------

 
 
(f) Subject to compliance with Section 9 (if applicable), this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto. This Agreement is not for the benefit of, nor may
any provision hereof be enforced by, any Person, other than the parties hereto,
their respective permitted successors and assigns and the Persons referred to in
Sections 6 and 7 hereof.
 
(g) The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.
 
(h) Neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Holders in this
Agreement or otherwise conflicts with the provisions hereof.  Except as set
forth on Schedule 11(h) or with respect to the Placement Agent Shares, neither
the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.
 
(i) This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
(j) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
(k) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party. Notwithstanding anything to the
contrary set forth in Section 10, terms used in this Agreement but defined in
the other Transaction Documents shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by each Investor.
 
 
23

--------------------------------------------------------------------------------

 
 
(l) All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.
 
(m) The obligations of each Investor under this Agreement and the other
Transaction Documents are several and not joint with the obligations of any
other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under this Agreement or any
other Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Investor pursuant hereto or thereto, shall
be deemed to constitute the Investors as, and the Company acknowledges that the
Investors do not so constitute, a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the Investors
are in any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by the Transaction Documents or any
matters, and the Company acknowledges that the Investors are not acting in
concert or as a group, and the Company shall not assert any such claim, with
respect to such obligations or the transactions contemplated by this Agreement
or any of the other the Transaction Documents. Each Investor shall be entitled
to independently protect and enforce its rights, including, without limitation,
the rights arising out of this Agreement or out of any other Transaction
Documents, and it shall not be necessary for any other Investor to be joined as
an additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company contained herein was
solely in the control of the Company, not the action or decision of any
Investor, and was done solely for the convenience of the Company and not because
it was required or requested to do so by any Investor. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and an Investor, solely,
and not between the Company and the Investors collectively and not between and
among Investors.
 
[signature pages follow]
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
ADS IN MOTION, INC.
           
By:
/s/ Jordan Glatt
     
Name: Jordan Glatt
     
Title: President and Chief Executive Officer
         

 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 
Name of Purchaser: Brio Capital L.P.


Signature of Authorized Signatory of Purchaser: /s/ Shaye Hirsch


Name of Authorized Signatory: Shaye Hirsch


Title of Authorized Signatory: Managing Partner


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 
Name of Purchaser: Brio Capital Select LLC


Signature of Authorized Signatory of Purchaser: /s/ Shaye Hirsch


Name of Authorized Signatory: Shaye Hirsch


Title of Authorized Signatory: Managing Partner
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.



Name of Purchaser: Cape One Financial Master Fund Ltd.


Signature of Authorized Signatory of Purchaser: /s/ Reid Drescher


Name of Authorized Signatory: Reid Drescher


Title of Authorized Signatory: Director
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.



Name of Purchaser: Berdon Venture Associates, LLC


Signature of Authorized Signatory of Purchaser: /s/ Frederick Berdon


Name of Authorized Signatory: Frederick Berdon


Title of Authorized Signatory: Managing Member
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.



Name of Purchaser: Herbert Glatt


Signature of Authorized Signatory of Purchaser: /s/ Herbert Glatt


Name of Authorized Signatory: Hebert Glatt


Title of Authorized Signatory: Herbert Glatt
 
 
 

--------------------------------------------------------------------------------

 


 IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.



Name of Purchaser: Lee Karls


Signature of Authorized Signatory of Purchaser: /s/ Lee Karls


Name of Authorized Signatory:


Title of Authorized Signatory:
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.



Name of Purchaser: Rosta, LLC


Signature of Authorized Signatory of Purchaser: /s/ R.J. Goldfein


Name of Authorized Signatory: R.J. Goldfein


Title of Authorized Signatory: Managing Partner
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
______________________
______________________
__ ___________________
 
Attention:  _____________
 
Re:           Ads In Motion, Inc.
 
Ladies and Gentlemen:
 
[We are][I am] special counsel to Ads In Motion, Inc., a Delaware corporation
(the “Company”), and have represented the Company in connection with that
certain Securities Purchase Agreement (the “ Securities Purchase Agreement ”)
entered into by and among the Company and the buyers named therein
(collectively, the “ Holders ”) pursuant to which the Company issued to the
Holders secured convertible notes (the “ Notes ”) convertible into the Company’s
shares of common stock, $0.001 par value per share (the “ Common Stock ”), and
warrants exercisable for shares of Common Stock (the “ Warrants ”). Pursuant to
the Securities Purchase Agreement, the Company also has entered into a
Registration Rights Agreement with the Holders (the “ Registration Rights
Agreement ”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon conversion of the
Notes and exercise of the Warrants, under the Securities Act of 1933, as amended
(the “ 1933 Act ”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 20__, the Company filed a
Registration Statement on Form [S-1][S-3] (File No. 333-_____________) (the “
Registration Statement ”) with the Securities and Exchange Commission (the “ SEC
”) relating to the Registrable Securities which names each of the Holders as a
selling stockholder thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.
 
This letter shall serve as our standing opinion to you that the shares of Common
Stock underlying the Notes and Warrants are freely transferable by the Holders
pursuant to the Registration Statement. You need not require further letters
from us to effect any future legend-free issuance or reissuance of such shares
of Common Stock to the Holders as contemplated by the Company’s Irrevocable
Transfer Agent Instructions dated _________ __, 20__.
 

 
Very truly yours,
         
[ISSUER’S COUNSEL]
           
By:
                   

 
CC:             [LIST NAMES OF HOLDERS]
 
 
28

--------------------------------------------------------------------------------

 
 
EXHIBIT B


SELLING STOCKHOLDERS
 
The shares of common stock being offered by the selling stockholders are those
issuable to the selling stockholders upon conversion of the notes and exercise
of the warrants. For additional information regarding the issuance of the notes
and the warrants, see “Private Placement of Notes and Warrants” above. We are
registering the shares of common stock in order to permit the selling
stockholders to offer the shares for resale from time to time. Except as set
forth in [          ] of this prospectus and for the ownership of the notes and
the warrants issued pursuant to the Securities Purchase Agreement, the selling
stockholders have not had any material relationship with us within the past
three years.
 
The table below lists the selling stockholders and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) of
the shares of common stock held by each of the selling stockholders. The second
column lists the number of shares of common stock beneficially owned by the
selling stockholders, based on their respective ownership of shares of common
stock, notes and warrants, as of ________, 2010, assuming conversion of the
notes and exercise of the warrants held by each such selling stockholder on that
date but taking account of any limitations on conversion and exercise set forth
therein.
 
The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders and does not take in account any
limitations on (i) conversion of the notes set forth therein or (ii) exercise of
the warrants set forth therein.
 
In accordance with the terms of a registration rights agreement with the holders
of the notes and the warrants, this prospectus generally covers the resale of
the sum of (x) [          ] shares of Common Stock issued to certain investors
and (y) 130% of the sum of (i) the maximum number of shares of common stock
issuable upon conversion of the notes, (ii) the maximum number of other shares
of common stock issuable pursuant to the notes and (iii) the maximum number of
shares of common stock issuable upon exercise of the warrants, in each case,
determined as if the outstanding notes and warrants were converted or exercised
(as the case may be) in full (without regard to any limitations on conversion or
exercise contained therein) as of the trading day immediately preceding the date
this registration statement was initially filed with the SEC. Because the
conversion price of the notes and the exercise price of the warrants may be
adjusted, the number of shares that will actually be issued may be more or less
than the number of shares being offered by this prospectus. The fourth column
assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.
 
Under the terms of the notes and the warrants, a selling stockholder may not
convert the notes or exercise the warrants to the extent (but only to the
extent) such selling stockholder or any of its affiliates would beneficially own
a number of shares of our common stock which would exceed 4.99%. The number of
shares in the second column reflects these limitations. The selling stockholders
may sell all, some or none of their shares in this offering.  See “Plan of
Distribution.”
 
 
Name of Selling Stockholder
   
Number of Shares of Common Stock Owned Prior to Offering
   
Maximum Number of Shares of Common Stock to be Sold Pursuant to this Prospectus
   
Number of Shares of Common Stock of Owned After Offering
   
[     ] (1)
                                                       
[OTHER HOLDERS]
                                                          (1) [     ]          
               

 
 
29

--------------------------------------------------------------------------------

 
 
PLAN OF DISTRIBUTION
 
We are registering the shares of common stock issuable upon conversion of the
notes and exercise of the warrants to permit the resale of these shares of
common stock by the holders of the notes and warrants from time to time after
the date of this prospectus. We will not receive any of the proceeds from the
sale by the selling stockholders of the shares of common stock.  We will bear
all fees and expenses incident to our obligation to register the shares of
common stock.
 
The selling stockholders may sell all or a portion of the shares of common stock
held by them and offered hereby from time to time directly or through one or
more underwriters, broker-dealers or agents. If the shares of common stock are
sold through underwriters or broker-dealers, the selling stockholders will be
responsible for underwriting discounts or commissions or agent’s commissions.
The shares of common stock may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of the sale, at varying prices
determined at the time of sale or at negotiated prices. These sales may be
effected in transactions, which may involve crosses or block transactions,
pursuant to one or more of the following methods:
 
·oo  
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
·oo  
in the over-the-counter market;

 
·oo  
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
·oo  
through the writing or settlement of options, whether such options are listed on
an options exchange or otherwise;

 
·oo  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·oo  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·oo  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·oo  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·oo  
privately negotiated transactions;

 
·oo  
short sales made after the date the Registration Statement is declared effective
by the SEC;

 
·oo  
broker-dealers may agree with a selling securityholder to sell a specified
number of such shares at a stipulated price per share;

 
·oo  
a combination of any such methods of sale; and

 
·oo  
any other method permitted pursuant to applicable law.

 
 
30

--------------------------------------------------------------------------------

 
 
The selling stockholders may also sell shares of common stock under Rule 144
promulgated under the Securities Act of 1933, as amended, if available, rather
than under this prospectus. In addition, the selling stockholders may transfer
the shares of common stock by other means not described in this prospectus. If
the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.
 
The selling stockholders may pledge or grant a security interest in some or all
of the notes, warrants or shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time pursuant
to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act amending, if necessary, the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer and donate the shares of common stock in
other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
To the extent required by the Securities Act and the rules and regulations
thereunder, the selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of common stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of common stock being offered and the terms of the offering,
including the name or names of any broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or re-allowed
or paid to broker-dealers.
 
Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
 
31

--------------------------------------------------------------------------------

 
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of common stock
by the selling stockholders and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of common stock to engage in market-making
activities with respect to the shares of common stock. All of the foregoing may
affect the marketability of the shares of common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of common stock.
 
We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act in accordance
with the registration rights agreements or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
stockholder specifically for use in this prospectus, in accordance with the
related registration rights agreements or we may be entitled to contribution.


Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.
 
 
32

--------------------------------------------------------------------------------

 
 
Annex A


ADS IN MOTION, INC.
 
Selling Stockholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Ads In Motion, Inc., a Delaware corporation (the “ Company ”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “ Commission ”) a registration statement (the “ Registration
Statement ”) for the registration and resale under Rule 415 of the Securities
Act of 1933, as amended (the “ Securities Act ”), of the Registrable Securities,
in accordance with the terms of the Registration Rights Agreement (the “
Registration Rights Agreement ”) to which this document is annexed.  A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below.  All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.             Name.
 
(a)           Full Legal Name of Selling Stockholder
 
(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held:
 
(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire):
 
2.  Address for Notices to Selling Stockholder:
 
Telephone:
 
 
33

--------------------------------------------------------------------------------

 
 
Fax:
 
Contact Person:
 
3.  Broker-Dealer Status:
 
(a)           Are you a broker-dealer?
 
Yes   •                      No   •
 
(b)           If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?
 
Yes   •                      No   •
 
Note:        If “no” to Section 3(b), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.
 
(c)           Are you an affiliate of a broker-dealer?
 
Yes   •                      No   •
 
(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes   •                      No   •
 
Note:       If “no” to Section 3(d), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.
 
4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.
 
Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.
 
(a)           Type and Amount of other securities beneficially owned by the
Selling Stockholder:
 
5.  Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
 
34

--------------------------------------------------------------------------------

 
 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Date:                      Beneficial Owner:
 
By:
 
Name:
 
Title:
 
PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
_____________________________________
 
Created by Morningstar® Document Research℠
http://documentresearch.morningstar.com
Source: Ads in Motion, Inc., 8-K, March 31, 2011

 
35

--------------------------------------------------------------------------------

 